
	

113 HR 4070 IH: Internet Freedom Act
U.S. House of Representatives
2014-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4070
		IN THE HOUSE OF REPRESENTATIVES
		
			February 21, 2014
			Mrs. Blackburn (for herself, Mr. Duncan of South Carolina, Mr. Cramer, Mr. Shimkus, Mr. Scalise, and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the Federal Communications Commission from regulating certain network management
			 practices of broadband Internet access service providers.
	
	
		1.Short titleThis Act may be cited as the Internet Freedom Act.
		2.Limitation on authority of FCC
			(a)In generalThe regulations adopted by the Federal Communications Commission in the Report and Order in the
			 matter of preserving the open Internet and broadband industry practices
			 (FCC 10–201; adopted December 21, 2010) shall have no force or effect, and
			 the Commission may not reissue such regulations in substantially the same
			 form, or issue new regulations that are substantially the same as such
			 regulations, unless the reissued or new regulations are specifically
			 authorized by a law enacted after the date of the enactment of this Act.
			(b)ExceptionThis section does not apply to any regulations that the Federal Communications Commission
			 determines necessary—
				(1)to prevent damage to the national security of the United States;
				(2)to ensure the public safety; or
				(3)to assist or facilitate any actions taken by a Federal or State law enforcement agency.
				
